Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Before a special court-martial, the accused pleaded guilty to a charge of unauthorized absence for a period of twelve days, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. He was convicted on his plea and sentenced to a bad-conduct discharge, confinement at hard labor for six months, and partial forfeitures. The convening authority modified the sentence and, so modified, it was affirmed by the supervisory general court-martial authority and a divided board of review.
The question which divided the board, and which is raised by the accused’s petition to this Court, is whether the president of the special court-martial erred to the accused’s prejudice in failing to advise him, in connection with his plea of guilty, that a punitive discharge could be adjudged by the court-martial upon receipt of evidence of previous convictions. The record of trial shows that the accused was represented *364by defense counsel who was not a lawyer in the sense of Article 27(b), Uniform Code of Military Justice, 10 USC § 827. At the time of the accused’s plea of guilty, the president advised him fully as to his right to plead not guilty and to put the Government to its proof. The president further advised the accused that a plea of guilty subjected him “to a finding of guilty without further proof . . . [and that he could] be sentenced by the court to the maximum punishment authorized for it.” The accused indicated he understood the meaning and effect of the plea of guilty and he persisted in his plea. The trial proceeded to findings of guilty. During the subsequent sentence proceedings, the accused testified under oath to the reasons for his absence. Thereafter, the president instructed the court-martial on the limits of punishment. In part, he advised the court that the offense of which the accused was found guilty did not authorize imposition of a bad-conduct discharge, but that such punishment could be imposed on the basis of admitted evidence of three previous convictions. At the end of his instructions the president asked defense counsel if he desired “to argue as to the quantum of punishment.” Defense counsel answered in the affirmative, and made the following statement : “I would like to ask the court’s consideration in the bad conduct discharge. He realizes what he has done and that he must be punished, but not to the extent of a bad conduct discharge for twelve days UA.”
It further appears that about two weeks after trial, the accused petitioned the convening authority for suspension of the sentence and restoration to duty on probation. The petition was granted to the extent that the convening authority suspended execution of that part of the sentence in excess of two months’ confinement and forfeiture, with provision for automatic remission of the whole sentence, including the discharge, at the end of six months.
Appellate defense counsel contends that the president of the court committed prejudicial error in failing, alternatively, to advise the accused at the time of. the entry of his plea of guilty that on the admission of evidence of previous convictions he was subject to additional punishment in the form of the imposition of a bad-conduct discharge, or to accord him an opportunity to withdraw his plea when the evidence of previous convictions was introduced. There is no contention that the accused would not have entered the plea of guilty if he had known the true maximum punishment to which he was subject, or that he believes he has a good defense to the charges. In United States v Hamill, 8 USCMA 464, 24 CMR 274, we held that “in an appropriate case the interest of justice is better served by setting aside the plea without regard to whether the supporting affidavit [or, to interpolate, the assignment of error] contains an averment of innocence.” However, it is certa inly helpful to an appellate court, and good practice, to inform the court of these matters. Frank and full discussion may make it apparent that even the “appearance of impurity” is not present in the case. For the purposes of this case, we may disregard the accused’s omissions to reach the merits of his contention.
Three cases are relied upon to support the contention. All are distinguishable in important particulars from the present case. In United States v Zemartis, 10 USCMA 353, 27 CMR 427, the president of the special court misinformed the accused of the maximum permissible sentence. At arraignment he advised the accused of the punishment for the offense. The advice did not ■ mention a bad-conduct discharge. Later, however, the president instructed the court that it could adjudge a punitive discharge because of the evidence of previous convictions. We held that the misstatement of the maximum punishment may have influenced the accused’s plea of guilty and was, therefore, prejudicial to him. In United States v Downing, 11 USCMA 650, 29 CMR 466, the president informed the accused he was subject to the maximum punishment for the offense. Subsequently, he instructed the court that the maximum sentence it could impose included a bad-conduct discharge and confinement at hard labor for six months, but he did not indicate that the *365basis for the punitive discharge was the evidence of previous convictions. The board of review held that in these circumstances it was error not to have informed the accused of the additional punishment to which his plea subjected him. We sustained its decision. There, as in Zemartis, the record of trial did not exclude the fair risk that the president’s failure to clarify the sentence limits in the light of the additional punishment provisions might have led the accused to believe he could not be punished beyond the basic limits prescribed for the offense of which he was found guilty. Cf. Reynolds v Cochran, 365 US 525, 5 L ed 2d 754, 81 S Ct — (March 20, 1961). The third case is United States v Jumpe, 11 USCMA 798, which we returned to the board of review for reconsideration on the authority of the Downing case.
The Jumpe case is much like this ease. There, as here, at the time of the accused’s entry of the plea of guilty, the president advised him that on his plea of guilty he could “be sentenced ... to the maximum punishment authorized for the offense” charged. Later, he instructed the court that by reason of the evidence of previous convictions which had been introduced by the Government it was authorized to impose a bad-conduct discharge as additional punishment. In Jumpe, there was no clear indication in the record of trial that the accused at any time was aware that his plea of guilty subjected him to a punitive separation from the service. Here, however, the patent purpose of the accused’s sworn testimony and the tenor of defense counsel’s argument clearly indicate the accused’s previous knowledge and understanding that his plea of guilty subjected him to a sentence extending to a bad-conduct discharge. The record indication is confirmed by the accused’s post-trial request for probation. If he had had no knowledge or understanding that he could be sentenced to a bad-conduct discharge on his plea of guilty at the time of trial, it is unlikely indeed that he would have requested probation, rather than attack, as he does now, the validity of his plea. See United States v Lemieux, 10 USCMA 10, 27 CMR 84. In these circumstances, we agree with the board of review that it would have been “an empty gesture . . . to offer him [the accused] an opportunity to withdraw his plea.”
The decision of the board of review is affirmed.